HARDY, Judge.
This is an action by plaintiff as owner of a Hudson automobile for damages sustained to the said vehicle. This is a companion suit consolidated for trial and for purposes of appeal with the suit of Gardsbane v. Horton, La.App., 56 So.2d 858.
It is noted that in written reasons assigned in support of judgment by the District Judge he called attention to the fact that the record did not establish the capacity in which her son was operating her car. As a consequence the judgment entered was one of nonsuit, which we think was proper under the circumstances.
The judgment appealed from is affirmed at appellant’s cost.
McINNIS, Judge ad hoc, recused.